Citation Nr: 1644263	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to April 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a Board hearing in March 2009 and May 2009.  A hearing was scheduled for June 2010, and the Veteran was notified in an April 2010 letter.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

In June 2012, the Board granted the Veteran's claim for entitlement to an earlier effective date for entitlement to service connection for PTSD and remanded the instant claims to the RO for further development and adjudicative action.

The Board notes that a claim for TDIU was denied by the RO in January 2010.  As explained in the June 2012 decision, the Veteran did not appeal that decision, but the Board took jurisdiction of that issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 50 percent for the service-connected PTSD and entitlement to a total disability rating based on individual unemployability (TDIU).  

A VA examination was performed in July 2015 to ascertain the current state of the Veteran's PTSD.  However, this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner noted no other mental disorder has been diagnosed, which is inconsistent with the record.  The Veteran has a long history of mental illness, including periods of inpatient treatment in 1987, 1992, 2000, 2012 and 2015.  The Veteran's treating doctor submitted a statement in September 2005 stating that the Veteran has been treated since August 1996 for diagnoses of bipolar affective disorder, mixed and prolonged post traumatic stress syndrome.  Treatment notes from July 2015 indicate continuing diagnoses of PTSD and bipolar disorder.  Despite finding that the Veteran had no other diagnosed mental disorder, the VA examiner noted that the Veteran is being treated for bipolar disorder, has a history of manic episodes, and exhibits symptoms of bipolar disorder.  The VA examiner also failed to specifically identify which symptoms are due to the Veteran's PTSD and which are due to his bipolar disorder.  Thus, the examination is inadequate and a new examination is necessary. 

Adjudication of a claim for TDIU is dependent on consideration of the impact of service-connected disabilities on the ability to obtain and retain substantially gainful employment.  As the open matter of evaluation of PTSD involves assessment of occupational functioning, the two matters are inextricably intertwined, and hence adjudication of TDIU would be premature at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development above, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's psychological disabilities.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place.

In the report of the examination, the examiner should:

(a) identify all currently diagnosed psychological disabilities;

(b) identify all the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to each of his diagnosed psychological disabilities, and provide a detailed description of such symptoms, to include the frequency, severity, and duration with which the Veteran experiences such symptoms.  To the extent possible, the examiner should attempt to differentiate between the symptoms which are directly related to his service-connected PTSD and the symptoms which are related to his non-service connected psychological disabilities.  If the symptoms of the Veteran's psychological disabilities cannot be differentiated, the VA examiner should state so in his or her report; and

(c) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his service-connected PTSD.

In rendering the opinion, the examiner should address the July 2015 treatment record diagnosing the Veteran with bipolar disorder.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

3.  After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



